IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,742


EX PARTE JEFFREY BRUCE SEEGER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-1421-08-A IN THE 7TH DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child and sentenced to ninety-nine years' imprisonment.  The Twelfth  Court of Appeals affirmed
his conviction. Seeger v. State, No. 12-09-00145-CR (Tex. App.-Tyler July 30, 2010)(not designated
for publication).
  	Applicant contends that he was denied his right to file a pro se petition for discretionary
review through no fault of his own.  We remanded this application to the trial court for a live hearing
and supplemental findings of fact and conclusions of law.
	Based on the testimony at the live hearing, the trial court has entered findings of fact and
conclusions of law that Applicant should be allowed the right to file an out-of-time petition for
discretionary review.  The trial court recommends that relief be granted.  Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Twelfth Court of
Appeals in Cause No. 12-09-145-CR that affirmed his conviction in Case No. 007-1421-08-A from
the 7th Judicial District Court of Smith County.  Applicant shall file his petition for discretionary
review with this Court within 30 days of the date on which this Court's mandate issues.

Delivered: March 7, 2012
Do not publish